Citation Nr: 0009190	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  98-12 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for residuals of 
compression fractures of the thoracic spine, currently 
evaluated 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from March 1978 to 
August 1980.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 1998 rating decision of a regional office of the 
Department of Veterans Affairs (VA).  The RO confirmed and 
continued a 20 percent evaluation for residuals of 
compression fractures of the thoracic spine.


REMAND

During service the veteran sustained a back injury in a motor 
vehicle accident, chronic residuals of which were determined 
by the RO to have involved the thoracic segment of the spine.  
That having been the RO's determination, the disorder should 
have been rated under Diagnostic Code 5291 if residuals 
involved limitation of motion, or under Diagnostic Code 5288 
if residuals involved ankylosis.  Additionally, any fractures 
of one or more thoracic vertebrae could have received an 
additional 10 percent add-on rating, if there was 
demonstrable deformity of one or more fractured thoracic 
vertebra.  See Diagnostic Code 5285.  If, and only, if there 
was herniation of a disc in the thoracic segment of the 
spine, the residuals of back injury could have also been 
evaluated as intervertebral disc syndrome under Diagnostic 
Code 5293.  


However, in this case, the above rating principles were not 
followed by the RO.  In July 1989 the RO granted service 
connection and evaluated residuals of fracture of the 
thoracic spine as a lumbosacral strain under Diagnostic Code 
5295.  The rating assigned was 10 percent.  In May 1994 when 
postservice clinical records revealed substantial low back 
pathology, including arthritis and the possibility of 
degenerative disc disease and possible disc herniation in the 
lumbosacral spine, the 

RO raised the rating for service-connected thoracic spine 
pathology to 40 percent.  This rating was again assigned 
under Diagnostic Code 5295, which contemplates a service-
connected lumbosacral strain that results in severe low back 
disability.

In an August 1996 rating action, the rating for the service-
connected back disability was reduced to 20 percent, 
effective November 1, 1996.  The diagnostic code under which 
the rating was reduced was still listed as 5295.  This August 
1996 rating action was not the subject of a timely notice of 
disagreement.


The July 1998 rating action, which is the subject of the 
current appeal, involves comment by the RO that the current 
20 percent rating is based on slight limitation of 
thoracolumbar spine motion and deformity of a vertebral body 
(presumably referring to deformity from a fracture of a 
thoracic vertebra).

There are serious adjudicative problems here.  The case is 
remanded for the following actions:

1.  The claims folder should be referred 
to the rating board for execution of a 
rating action that evaluates the 
veteran's service-connected residuals of 
fracture of the thoracic spine under 
Diagnostic Codes 5291, 5288 and 5285, as 
appropriate.


2.  After the foregoing has been 
completed, the rating board should next 
explain in the above-noted rating action 
whether service connection is currently 
in effect for any pathology involving the 
lumbosacral spine, and, if so, precisely 
what that pathology consists of.  If the 
answer to this question is in the 
affirmative, a separate rating should be 
assigned for all such service-connected 
low back pathology, using, as 
appropriate, Diagnostic Codes 5289, 5292, 
5293 and /or 5295.  The veteran and his 
representative should then be informed of 
any separate rating for lumbosacral spine 
pathology, and accorded an opportunity to 
appeal that rating, if they so desire.

3.  If the RO determines in the above-
noted rating action that service 
connection if not currently in effect for 
any pathology of the lumbosacral spine, 
the RO should duly inform the veteran and 
his representative.  In that event, the 
veteran and his representative should be 
accorded an opportunity to file a claim 
for service connection for a lumbosacral 
spine disability, and to appeal any 
denial of such claim for service 
connection to the Board.


When the development requested above has been completed, the 
case should be further reviewed by the RO.  If any benefit 
sought on appeal is not granted, the appellant and his 
representative should be furnished a supplemental statement 
of the case and afforded a reasonable time to reply thereto.  
Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the appellant until notified.  The purpose of 
this remand is to ensure due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


